DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuth 4,621,953.
In regard to claim 1, McGuth discloses an elbow fitting for a hydro-vac apparatus, comprising:
a curved cylindrical pipe 10 including a first metal material and configured for insertion into a hose, the pipe including:
a first end (bottom end of 10):
a second end (top right end of 10);
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter of the pipe, wherein the perimeter of the pipe does not exceed a diameter of the first end;
a groove (groove near the bottom end of 10) extending into the exterior surface of the pipe and configured to engage with a clamp, wherein the clamp is configured to couple the hose with the pipe;
a flange (flange on the exterior of the top right end of 10) coupled to the second end of the curved cylindrical pipe; and a cladding layer 20 coupled to the interior surface of the pipe, wherein the cladding layer includes an abrasion-resistant metal material (alloy steel).
In regard to claim 2, wherein the cladding layer includes a plurality of ridges 20 that extend into the cavity, and the plurality of ridges includes a first ridge 20 and a second ridge.
In regard to claim 3, wherein the first ridge 20 is abutted against the second ridge 20.
In regard to claim 4, wherein the first ridge and the second ridge are continuous around the interior surface of the pipe (see fig. 5).
In regard to claim 5, wherein the fitting includes a flow axis that extends from the first end to the second end of the pipe, and the first ridge and the second ridge extend into the cavity and perpendicular to the flow axis.
In regard to claim 6, wherein the plurality of ridges are configured to corrugate the interior surface of the pipe (protrusions 12 corrugate the interior surface).
In regard to claim 9, wherein a first end of the curved cylindrical pipe is offset at an angle with respect to a second end of the curved cylindrical pipe (see fig. 1).
In regard to claim 10, wherein a first flange (flange axially interior of the groove at the bottom end of 10) is coupled to the first end of the curved cylindrical pipe and a second flange (flange on the exterior of the top right section of 10) is coupled to the second end of the curved cylindrical pipe.
In regard to claim 17, wherein the cladding layer penetrates into the interior surface (welds 25 of the cladding would penetrate into the interior surface of the pipe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuth 4,621,953.
In regard to claim 7, McGuth discloses three ridges 20 adjacent to one another with 
protrusions extending into the cavity, but does not disclose the protrusions varying in size.  However, it would have been obvious to one of ordinary skill in the art to having some ridges extend farther into the cavity than others because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In regard to claim 11, McGuth discloses the use of alloy steels, but does not disclose the exact materials of the steel.  However, it would have been obvious to one of ordinary skill in the art to modify the steel of McGuth to include the materials recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In regard to claims 14-16, McGuth does not disclose the exact dimensions of the pipe, wall thickness and cladding layer.  However, it would have been obvious to one of ordinary skill in the art to modify the pipe to include the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 1, 12-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287.
In regard to claim 1, Martin et al. discloses an elbow fitting 16 for a hydro-vac apparatus, comprising:
a curved cylindrical pipe 16 including a first metal material and configured for insertion into a hose, the pipe including:
a first end 40:
a second end 38;
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter 20 of the pipe, wherein the perimeter of the pipe does not exceed a diameter of the first end 22;
a groove 40 extending into the exterior surface of the pipe and (“configured to engage with a clamp” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The groove 40 is capable of engage with a clamp and is therefore deemed to anticipated the intended use limitation), wherein the clamp is configured to couple the hose with the pipe;
a flange 38 coupled to the second end of the curved cylindrical pipe.
Martin et al. discloses a curved cylindrical pipe 16 for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide cladding to internal surfaces of curved cylindrical pipe that convey slurry in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of 16 of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 12, wherein the groove 40 is positioned proximate to a center section 10 of the pipe 16.
In regard to claim 13, wherein the flange 38 includes at least one through-hole 41 configured to receive a fastener 18 (“to couple the fitting with a nozzle” is considered an intended use limitation).
In regard to claim 18, Martin et al. discloses a hydro-vac apparatus, comprising: 
a hose 12 configured to transport excavated material; a vacuum pump 14 configured to apply a suction force to the hose; and a first fitting 16 configured to couple with a nozzle, including: 
a cylindrical pipe 16 including a first metal material, the pipe including:
a first end 22:
a second end 38:
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter of the pipe and the perimeter of the pipe does not exceed a diameter of the first end:
a groove 40 extending into the exterior surface of the pipe and configured to engage with a clamp, wherein the clamp is configured to couple the hose with the pipe;
a flange 38 coupled to the second end of the cylindrical pipe; 
wherein the cylindrical pipe 40 of the first fitting is inserted into a first end of the hose 12.
Martin et al. discloses a curved cylindrical pipe 16 for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide cladding to internal surfaces of curved cylindrical pipe that convey slurry in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of 16 of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 19, further comprising a second fitting including: 
a curved cylindrical pipe (pipe section connected to the top end of the hose 12 in fig. 1) including the first metal material, the curved cylindrical pipe including:
a first end (end attached to the hose 12);
a second end (end attached to the horizontal pipe section);
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter (perimeter at the first end just above the reduced diameter end portion of the pipe) of the pipe and the perimeter of the pipe does not exceed a diameter of the first end;
a groove extending into the exterior surface of the pipe (the reduced diameter end portion of the pipe) and configured to engage with a clamp, wherein the clamp is configured to couple the hose with the pipe;
a flange coupled to the second end of the curved cylindrical pipe (the flanged top end of the curved pipe attached to the horizontal portion).
Martin et al. discloses a curved cylindrical pipe for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide cladding to internal surfaces of curved cylindrical pipe that convey slurry in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of the curved cylindrical pipe of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287 and further in view of Boltus 2013/0098405.
In regard to claim 20, Martin et al. in view of Greenwall disclose a hydro-vac apparatus 
as described above, but does not disclose a nozzle attached to the flange 38 of the first fitting 16.
	Boltus teaches that it is common and well known in the art to use flanges 42 in order to attach nozzles 61 to a flanged end of a fitting 11 of a hydro-vac apparatus. Therefore it would have been obvious to one of ordinary skill in the art to attach a nozzle to the flange 38 of Martin et al. in view of Greenwall, as taught by Boltus.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher, Evans, Carty, Osborne, Storf, Farris, Esser, Klemm, Yang, Blais, Fink and Luig disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679